Simmons, Justice.
Martin brought an action of complaint against Grace, for a lot of land in the town of Hawkinsville. The jury returned a verdict for the plaintiff. The defendant moved for a new trial on various grounds, which motion was overruled, and the defendant excepted.
1. There was no error in overruling the motion on the first and second grounds. There was sufficient evidence to sustain the verdict.
2. There was no error in overruling the third ground, because, even if it had been sufficient in law to set aside the verdict, there was no evidence to sustain it. There was only one affidavit on this point, and that affidavit *252fails to state that the two persons whom Martin is alleged to have embraced in the court-room were jurors. Martin, in his affidavit, denied the charge made against him in the third ground, and his positive denial of this should outweigh the mere belief of Grice that the persons were jurors.
3. The fourth ground, as approved by the court, alleges that Martin treated two of the jurors who tried the case, to soda-water, after they had been discharged for the term. The court did right to overrule this ground of the motion, especially under the explanation given of the act by Martin and the two jurors, which was that after they were discharged for the term, and being near a soda-fountain, the two jurors complained of feeling sick, whereupon Martin advised them to drink soda-water and acid phosphate, saying that he thought the acid would benefit them.
This gi’ound contained originally the following words, to wit: “said treating not being casual, but part of a regular system of caressing and entertaining travei’se jurors during the terms of the court which has been practiced by the said Martin for years.” The court struck these words from the motion, and refused to hear evidence to sustain the charge contained thereizi. The plaintiff in error, in his bill of exceptions, assigned erz’or upon these rulings. We do not thizzk the court eiu’ed in striking these woi’ds from the original motion, and in refusing to hear evidence to sustain them. The charge contained therein was too general. They referred to the conduct of Martin during the terms of the couz’t for years past, and proof of the charge, if made, would not have authorized the couz’t to set aside the verdict in this case. If the charge had been that during the term at which this case was tried, and before the case was tried, it was the regular practice of Martin to treat and caress the particular panel of jurors from *253•which, the jury in this case was selected, the judge would doubtless have entertained the motion, and if the fact had been proved to his satisfaction, would have set aside the verdict; and this court would have approved his action. If counsel should so far forget the dignity and decency of his profession as to make it a habit or custom, when jurors are about to try cases in which he is engaged as counsel, or when they have returned a verdict in his favor, to treat the juror or jurors to spirits, soda-water or anything else, the trial court should not only set aside the verdicts rendered in such cases, hut should punish the counsel who is guilty of such conduct. If such indecent and reprehensible practices were allowed by the courts, an upright lawyer, who would scorn to act in this manner, could not compete with one given to such practices. We do not know, and are unwilling to believe, that any lawyer in this State is guilty of such misconduct, hut if such he true, the trial court, when such misconduct is brought to its attention by proper allegations in a motion for a new trial, should take cognizance of it, and if proved, the verdict rendered under such influence should be set aside. We do not intend to intimate by these remarks that there is anything in this record showing that Mr. Martin is guilty of such misconduct. We know him too well to believe or suspect that he is. Our remarks are intended to refer more especially to future cases, if unfortunately they should arise.
4. The 5th ground complains that Martin furnished one of his witnesses a dinner before he was sworn. We see no error in the overruling of this ground. It appears from the record that Mai’tin had this witness summoned in his behalf, and the witness being without money and unable to obtain his dinner otherwise, Martin gave him his dinner. The -most that can be said about this is, that it is a fact which could go to the credit of the witness before the jury.
*2545. The 6th and 7th grounds contain long extracts from the chai’ge of the court, and the error assigned thereon is, that the charges complained of were inapplicable to the case. We have read these extracts, and think that - at least some of the principles announced therein were applicable. It is the duty of counsel for the plaintiff in error, under the practice in this court, where he sets out in his motion-such long extracts and excepts to the same, to specify what part of the same is ei’roneous or inapplicable. Counsel not having done this, and some parts of the extracts being applicable to the case, we hold that the court did pot err in refusing a new trial on these grounds.
• 6. The 8th ground complains that the verdict is too indefinite and uncertain. The verdict seems to be in the usual form of verdicts in ejectment. It is for the land in dispute. The land in dispute was fully described in the declaration by metes and bounds, number of feet, etc. When the writ of possession is issued by the clerk, it will be an easy matter for him to read the declaration in the case and copy into his writ the description set out therein, so as to make the writ of possession certain and definite.
7. The 9th ground complains that the court refused to entertain an affidavit handed to him in the street after the evidence on the motion for a new trial had been closed and the argument beard. This was a matter within the discretion of the court. The testimony in the case must be closed at some time, and we will not control the discretion of the trial court in receiving it or rejecting it after the trial'is closed, unless that discretion has been abused. It was not abused in this Judgment affirmed. case.